Title: To Benjamin Franklin from Emmanuel-Pierre de La Plaigne, 16 November 1778
From: La Plaigne, Emmanuel-Pierre de
To: Franklin, Benjamin


Monseigneur
Dunkerque Le 16 9bre 1778
La lettre que votre Excellence a écrit à Monsieur Coffyn à mon sujet, eut déterminé mon départ, sans un violent mal de gorge & un gros rhume, qui m’y retiennent jusqu’a demain avec mon frère et mon domestique; mon beaufrère, mon néveu & deux de mes alliés étant déjà partis pour paris. Voilà, Monseigneur, quelle est la famille dont j’avois eu l’honneur de faire mention à Votre Excellence. Mon frère étoit muni d’un des brevets de lieutenant, dont l’honorable congrès de Géorgie m’avoit fait le distributeur. Les autres venoient avec moi comme Cadets-volontaires.
J’ai l’honneur d’informer Votre Excellence, que monsieur Coffyn vient de me compter en ce moment la somme de sept cent soixante une Livres tournoys pour le payement de notre transport, de plymouth à Dunkerque pour notre nourriture jusqu’a ce jour, & pour nous convoyer jusqu’à paris.
Entre-autres obligations que j’ai à votre Excellence, celle-ci n’est pas une des moindres, puis qu’elle me procure l’honneur de vous en remercier, & accellère mon retour peu attendu à mon regiment, dont je suis séparé dépuis si long-tems: d’ailleurs que je pourrai peut-être obliger les mêmes armateurs d’accomplir leurs engagemens envers notre état, d’après les ordres qu’il jugera à propos à Votre Excellence me donner à ce sujet.
J’ai l’honneur d’être avec le plus profond respect De Votre Excellence Monseigneur Votre très humble & très obéissant serviteur
E P De La Plaigne
 
Notation: De La Plaigne Dunkerque 16. 9bre. 1778.
